DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination.
This Office action is Non-Final.


Claim Objections
Claim 8 is objected to because of the following informality:
Change from “automatically include the determined requirements in the FMEA;” to “automatically include the 
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to (an) abstract idea(s) without significantly more.

	Step 1: Is/are the claim(s) to a process, machine, manufacture, or composition of matter?
	Yes.
	
	Step 2A, Prong I: Is/are the claim(s) directed to a law of nature, a natural phenomenon, or an abstract idea?
	Yes: (an) abstract idea(s).

	Claim 1 recites:
establish a first allocation matrix;
access a representation of relationships between individual system elements, representing lower-level system elements to be considered at a current-level of design of a product, with each other;
automatically create an element entry in the first allocation matrix for at least a subset of the individual system elements based on elements of the at least the subset being in scope for the current-level of design based on the representation of relationships;
automatically create an element entry in the first allocation matrix for one or more directional relationships between the individual system elements as indicated in the representation;
automatically create function and requirements entries in the first allocation matrix based on pre-existing requirements for the product applicable to the current-level of design as indicated in the representation of relationships;
automatically generate additional function and requirements, and create corresponding entries in the first allocation matrix, based on current-level architectural requirements, including at least functions and requirements for one or more of the directional relationships indicated in the representation of relationships; and
automatically output the first allocation matrix representing possible, selectable correlations allowing for correlation of the element entries, of the individual system elements and the relationships, with requirements.
	The ‘establish’ and ‘generate’ limitations in # 1 and # 6 above, respectively, as claimed, are processes that, under their broadest reasonable interpretations, cover performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting “a processor,” nothing in the claim elements preclude the steps from practically being performed in the mind.  For example, “establishing / generating” in the context of this claim encompasses a person generating a simple matrix on paper or using a generic computer / display (per # 1) and/or generating additional data on paper or using a generic computer / display (per # 6).
	The ‘access’ limitation in # 2 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a processor,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, “accessing” in the context of this claim encompasses the person performing mere data gathering.
	The ‘create’ limitations in # 3 - # 5 above, as claimed, are processes that, under their broadest reasonable interpretations, cover performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting “a processor,” nothing in the claim elements preclude the steps from practically being performed in the mind.  For example, “creating” in the context of this claim encompasses the person adding to the simple matrix using the generic computer / display.
	The ‘output’ limitation in # 7 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a processor,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, “outputting” in the context of this claim encompasses the person, e.g., displaying data as an insignificant extra-solution activity.

	Claims 2 and 3 merely further describe the representation of relationships of Claim 1.

	Claim 4 recites:
determine a set of in scope individual system elements based on the preliminary document;
determine placement of the in scope individual system elements within the framework of a block diagram based on placement information included in the preliminary document;
automatically place the in scope individual system elements in the determined placements;
determine in scope directional relationships between the in scope elements based on the preliminary document; and
automatically place representations of the in scope directional relationships within the block diagram, the representations representing directionality and having at least one visual characteristic based on a type of a given one of the in scope directional relationships determined based on the preliminary document.
	The ‘determine’ limitations in # 8, # 9, and # 11 above, as claimed, are processes that, under their broadest reasonable interpretations, cover performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting “a processor,” nothing in the claim elements preclude the steps from practically being performed in the mind.  For example, “determining” in the context of this claim encompasses the person making determinations by thinking about data.
	The ‘place’ limitations in # 10 and # 12 above, as claimed, are processes that, under their broadest reasonable interpretations, cover performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting “a processor,” nothing in the claim elements preclude the steps from practically being performed in the mind.  For example, “placing” in the context of this claim encompasses the person using a generic computer / display function to manipulate data.

	Claim 5 recites:
determine a sub-system relationship between two individual system elements based on the preliminary document, defining a first of at least two individual system elements that is a sub-part of a second of the at least two individual system elements; and
automatically place the first system element within the second system element within the block diagram.
	The ‘determine’ limitation in # 13 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a processor,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determining” in the context of this claim encompasses the person making a determination by thinking about data.
	The ‘place’ limitation in # 14 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a processor,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, “placing” in the context of this claim encompasses the person using a generic computer / display function to manipulate data.

	Claim 6 recites:
establish a second allocation matrix for at least the second of the at least two individual elements, responsive to the occurrence of the first system element defined as within the second system element;
access a representation of relationships between second individual system elements of a second system represented by the second system element;
automatically create an element entry in the new allocation matrix for at least a subset of the second individual system elements based on the representation of relationships between the second individual system elements;
automatically create an element entry in the second allocation matrix for one or more directional relationships between the second individual system elements as indicated in the representation of relationships between second individual system elements;
automatically create function and requirements entries in the second allocation matrix based on pre- existing requirements for the product applicable to a level of design represented by the second system, including at least any requirements correlated to the second system in the first allocation matrix as indicated in the representation of relationships between the second individual system elements;
automatically generate additional function and requirements, and create corresponding entries in the second allocation matrix, based on architectural requirements for the level of design represented by the second system, including at least functions and requirements for one or more of the directional relationships indicated in the representation of relationships between second individual system elements; and
automatically output the second allocation matrix representing possible, selectable correlations allowing for correlations of the element entries, of the second system elements and relationships between second individual system elements, with requirements.
	The ‘establish’ and ‘generate’ limitations in # 15 and # 20 above, respectively, as claimed, are processes that, under their broadest reasonable interpretations, cover performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting “a processor,” nothing in the claim elements preclude the steps from practically being performed in the mind.  For example, “establishing / generating” in the context of this claim encompasses a person generating a simple matrix on paper or using a generic computer / display (per # 15) and/or generating additional data on paper or using a generic computer / display (per # 20).
	The ‘access’ limitation in # 16 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a processor,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, “accessing” in the context of this claim encompasses the person performing mere data gathering.
	The ‘create’ limitations in # 17 - # 19 above, as claimed, are processes that, under their broadest reasonable interpretations, cover performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting “a processor,” nothing in the claim elements preclude the steps from practically being performed in the mind.  For example, “creating” in the context of this claim encompasses the person adding to the simple matrix using the generic computer / display.
	The ‘output’ limitation in # 21 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a processor,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, “outputting” in the context of this claim encompasses the person, e.g., displaying data as an insignificant extra-solution activity.

	Claim 7 merely further describes the element entry of Claim 1.

	Claims 8 and 16 recite:
automatically generate a current-level failure mode and effects analysis (FMEA) for a current-level system represented by an allocation matrix accessible by the processor and based on the allocation matrix;
determine, based on the allocation matrix, one or more failure modes based on requirements included in the allocation matrix;
automatically include the determined requirements in the FMEA;
designate, based on the allocation matrix designating correlation between a given requirement, for which a given failure mode was determined, and one or more system elements, a possible cause of the given failure mode as the one or more system elements correlated to the given requirement;
automatically include the designated possible cause as a possible cause for the given failure mode in the FMEA; and
automatically repeat the designation of possible causes and inclusion of possible causes until the one or more failure modes determined for the FMEA all have corresponding causes, as indicated by the allocation matrix, associated therewith in the FMEA.
	The ‘generate’ limitation in # 22 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a processor,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, “generating” in the context of this claim encompasses a person generating a simple written FMEA using a generic computer / display.
	The ‘determine’ and ‘designate’ limitations in # 23 and # 25 above, respectively, as claimed, are processes that, under their broadest reasonable interpretations, cover performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting “a processor,” nothing in the claim elements preclude the steps from practically being performed in the mind.  For example, “determining” and “designating” in the context of this claim encompasses the person making determinations / designations by thinking about data.
	The ‘include’ limitations in # 24 and # 26 above, as claimed, are processes that, under their broadest reasonable interpretations, cover performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting “a processor,” nothing in the claim elements preclude the steps from practically being performed in the mind.  For example, “including” in the context of this claim encompasses the person adding to the simple written FMEA using the generic computer / display.
	The ‘repeat’ limitation in # 27 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a processor,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, “repeating” in the context of this claim encompasses the person repetitively adding to the simple written FMEA using the generic computer / display.

	Claim 9 merely further describes the cause (e.g. the possible cause) of Claim 8.

	Claims 10 and 17 recite:
determine, for at least one failure mode having a plurality of single-point causes, one or more multi-point causes representing combinations of the single-point causes for at least one of the one or more failure modes.
	The ‘determine’ limitation in # 28 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a processor,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determining” in the context of this claim encompasses the person making a determination by thinking about data.

	Claim 11 recites:
sort the one or more multi-point causes based on comparison to historical data indicating historical multi-point cause occurrences, wherein the historical data is correlated to the determined multi-point causes based on historical multi-point causes having the same aggregated single-point bases as individual ones of the determined multi-point causes.
	The ‘sort’ limitation in # 29 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a processor,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, “sorting” in the context of this claim encompasses the person sorting data using the generic computer / display.

	Claims 12 and 17 recite:
automatically add the determined multi-point causes to the FMEA as possible causes for the at least one of the one or more failure modes.
	The ‘add’ limitation in # 30 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a processor,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, “adding” in the context of this claim encompasses the person adding to the simple written FMEA using the generic computer / display.

	Claims 13 and 18 recite:
automatically generate a fault tree analysis (FTA) based on the FMEA, the FMEA including one or more single-point causes associated with one or more failure modes and multi-point causes associated with one or more failure modes.
	The ‘generate’ limitation in # 31 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a processor,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, “generating” in the context of this claim encompasses a person generating a simple written FTA using the generic computer / display.

	Claims 14 and 19 recite:
represent the one or more single-point causes as OR gates in the FTA, based on the occurrence of single-point causes in the FMEA, and to represent the multi-point causes as AND gates in the FTA, based on the occurrence of multi-point causes in the FMEA.
	The ‘represent’ limitation in # 32 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a processor,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, “representing” in the context of this claim encompasses the person further generating the simple written FTA using the generic computer / display.

	Claims 15 and 20 recite:
obtain a set of metrics based on a failure mode effects and diagnostics analysis (FMEDA) related to the FMEA and to
determine one or more safety mechanism inclusions in the FMEA that will result in at least one metric represented by the FMDEA being below a predefined threshold requirement.
	The ‘obtain’ limitation in # 33 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a processor,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, “obtaining” in the context of this claim encompasses the person performing mere data gathering.
	The ‘determine’ limitation in # 34 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a processor,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determining” in the context of this claim encompasses the person making a determination by thinking about data.

Step 2A, Prong II: Do/does the claim(s) recite additional elements that integrate the judicial exception into a practical application?
	No.

	This judicial exception is not integrated into a practical application.  In particular, the claims only recite one additional element – a processor.  The processor is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts no more than a component executing mere instructions to apply the exception.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea(s). 

	Step 2B: Do/does the claim(s) recite additional elements that amount to significantly more than the judicial exception?
	No.

	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a processor amounts to no more than a component executing mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
	The Examiner indicates additional consideration with regards to step 2B using MPEP 2106.05(d)(II):
	i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network);
	ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); and
	iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).

	Accordingly, for at least the reasoning provided above, Claims 1-20 are patent ineligible.


Allowable Subject Matter
Claims 1, 8, and 16 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 101, set forth in this Office action.

Claims 2-7, 9-15, and 17-20 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The elements of independent Claims 1, 8, and 16 were neither found through a search of the prior art nor considered obvious by the Examiner.  In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in the context of their claims as a whole:
Claim 1: “…automatically generate additional function and requirements, and create corresponding entries in the first allocation matrix, based on current-level architectural requirements, including at least functions and requirements for one or more of the directional relationships indicated in the representation of relationships; and automatically output the first allocation matrix representing possible, selectable correlations allowing for correlation of the element entries, of the individual system elements and the relationships, with requirements.”
Claim 8: “…automatically repeat the designation of possible causes and inclusion of possible causes until the one or more failure modes determined for the FMEA all have corresponding causes, as indicated by the allocation matrix, associated therewith in the FMEA.”
Claim 16: “…automatically repeating the determining of possible causes and including of possible causes until the one or more failure modes determined for the FMEA all have corresponding causes, as indicated by the allocation matrix, associated therewith in the FMEA.”


Response to Arguments
Applicant's arguments filed 01/13/2022, with regards to 35 U.S.C. 101, have been fully considered, but they are not persuasive.

With regards to the 35 U.S.C. 101 rejections of Claims 1-20, the Remarks argue that:
“Applicant thanks the Examiner for the remarks and commentary on Example 46, claim 3.  Applicant is in general agreement that the point of the example, that established the practical application, was the automated use of the information derived from the abstract idea of claim 3 to achieve a practical result.  To this end, Applicant has affirmatively recited automation of the steps that applied the results of what is alleged to be the abstract idea.”
However, the Examiner respectfully disagrees.
The Examiner asserted, and continues to assert, that even assuming, arguendo, that one or more of the steps of Claims 1-20 are capable of being automatic, merely adding the word “automatically” into at least portions of the claimed invention of the instant application is not a guarantee that Claims 1-20 are instantly patent eligible.  Simply typing in letters and/or numbers using a generic keyboard and having the letters and/or numbers automatically appear on the monitor is still a generic function of a computer, for example.  See MPEP 2106.04(a)(2)(III)(C): “A Claim That Requires a Computer May Still Recite a Mental Process.”
Indeed, Example 46 in the PEG points out: “Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes that the farmer used to perform (e.g., the mental inspection and evaluation of the livestock animals’ behavior), using the computer components as a tool.  While this type of automation improves the daily life of farmers (by minimizing or eliminating the need for mentally evaluating the behavior of livestock animals), there is no change to the computers and other technology that are recited in the claim as automating the abstract ideas, and thus this claim cannot improve computer functionality or other technology. See, e.g., Trading Technologies Int’l v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) (using a computer to provide a trader with more information to facilitate market trades improved the business process of market trading, but not the computer) and the cases discussed in MPEP 2106.05(a)(I), particularly FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log data is not an improvement when the increased speed comes solely from the capabilities of a general-purpose computer) and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055 (Fed. Cir. 2017) (using a generic computer to automate a process of applying to finance a purchase is not an improvement to the computer’s functionality). Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception (Step 2A: YES).”
The claims of the instant application have the same problem.  Using a generic computer and/or a display / GUI to create entries, functions, and requirements associated with a matrix might automate the matrix creation functionality, but the computer itself is not being improved.  Rather, the computer is simply automating what a person could mentally process using pen and paper, using a dry-erase board in a meeting with other engineers, etc.

For at least the reasoning provided above, Claims 1-20 remain rejected.


Communication
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126.  The Examiner can normally be reached M-F 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KUDIRKA/            Primary Examiner, Art Unit 2114